DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, ln. 45-46: delete "and the design curvature radius is applied to the bending roll unit portion, to"
Claim 1, ln. 13, 28, 40: replace "control unit" with --controller--
Claim 2, ln. 2: replace "control unit" with --controller--
    	Claim 3, ln. 2: replace "control unit" with --controller--
    	Claim 4, ln. 7: replace "control unit" with --controller--
    	Claim 7, ln. 6: replace "control unit" with --controller--
    	Claim 13, ln. 12-13: replace "a actuator" with --an actuator--
    	Claim 13, ln. 45: replace "by moving" with --and moving--
Authorization for this examiner’s amendment was given by the Attorney of Record, Megan B. Doughty, on 03/15/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art, as exemplified by Sasaki (US 2017/0157660 A1), Li et al. (US 2009/0107199 A1), Caporusso et al. (US 2011/0094278 A1), and Foster (US 3,955,389 A), fails to anticipate or render obvious in combination the following limitations of claims 1 and 13 in combination with the other limitations of the claims:
Claim 1: “integrate an amount of change in a bending position in each of the intermediate unit portion and the bending roll unit portion when an intermediate curvature radius is applied to the intermediate unit portion”; and “cause the actuator to be driven to move at least one of the fulcrum roll and the bending roll based on the integrated amount of change”.
Claim 13: “integrating an amount of change in bending position in each of the intermediate unit portion and the bending roll unit portion;” and “moving the roll moving unit, and at least one of the fulcrum roll and the bending roll using the roll moving unit on the basis of this integrated value”.
Consequently, claims 1 and 13 and the dependent claims thereof are deemed to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725